The opinion of the Court was delivered by
Knox, J.
The general draft of the donation lots contains the name and rank of each person for whom the lots were drawn. This draft says the Act “relative to donation lands,” 2 Smith’s Laws 290, sec. 12, “ shall be safely deposited in the office of the master of the rolls as a public record, to serve to all intents and purposes in lieu of recording the patents.”
By an extract from this general draft, it appeared that lot No. 1888, in donation district No. 2, was drawn by David Bedle. The patent recites, “ That, in consideration of the services rendered by John Bedle, private in the army of the United States, there is granted by the Commonwealth unto the said John Bedle, a certain tract or parcel of land, lying,” &c., “numbered 1838, with its appurtenances, unto the said David Bedle, his heirs and assigns for ever, to have and to hold-the said tract,” &c., “unto the said David Bedle, his heirs and assigns, to the proper use and behoof of the said David Bedle, his heirs and assigns for ever.”
When it is remembered that it is the drawing which entitles the donee to the patent, and that the lot was drawn by David Bedle, it is evident that the name of John Bedle was inserted in the grant by mistake. Certainly this mistake was not beyond correction, so as to destroy the title for the benefit of an intruder. The assignment from David Bedle to the ancestor of the plaintiffs was properly received in evidence.
Judgment affirmed.